Citation Nr: 0203933	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including due to a tobacco-related 
disability, under the provisions of 38 U.S.C.A. § 1310.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from June 1942 to 
August 1945.  He died in December 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death, and denied entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be adjudicated in this decision.  
However, the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 will be addressed by the Board at a later 
date.  The Board has imposed a temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims like the one before 
the Board, as the veteran was not totally disabled for the 
statutory period.  The stay is imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v  Secretary of Veterans Affairs, 
Nos. 00-7795, 00-7796, 00-7098, (Fed. Cir. Aug. 16, 2001).  
In that decision the Federal Circuit directed VA to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
Accordingly, the adjudication of the appellant's DIC claim 
under 38 U.S.C.A. § 1318 is stayed pending completion of the 
rulemaking.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duty to assist has been met.  

2.  The veteran's death certificate shows that he died in 
December 1998.  The immediate cause of death was end stage 
congestive heart failure due to chronic renal failure, 
coronary artery disease, and chronic obstructive lung 
disease.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound, Muscle Group 
XIV, right, rated 40 percent disabling; residuals of a 
gunshot wound, Muscle Group XVII, left, rated 20 percent 
disabling; residuals of a gunshot wound, Muscle Group X, 
right, rated 10 percent disabling; and traumatic arthritis of 
the right knee, rated 30 percent disabling.  Entitlement to a 
total disability rating based on individual unemployability 
was established, effective in June 1997.  

4.  The veteran was not diagnosed with heart disease in 
service, and it was not first manifest within one year of his 
discharge from active duty.  

5.  The appellant's claim for service connection for the 
cause of the veteran's death was received by the RO in 
January 1999.  

6.  It is less likely that the veteran's service-connected 
disabilities caused or contributed materially to cause his 
death.  

7.  Service connection for the cause of the veteran's death 
due to a tobacco-related disability is precluded by the 
applicable law.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death, 
including due to a tobacco-related disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 
1137, 1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issue addressed in this decision, and the 
appellant has not identified any outstanding evidence that 
might aid her claim.  Furthermore, the veteran's file was 
referred to a physician for the necessary medical opinion.  
In a January 2002 letter, the appellant's service 
representative reported that there was no further evidence to 
be associated with the record.  Hence, the Board concludes 
that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by returning this case to the RO for additional 
consideration of the new law.  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of 
war, and heart disease or kidney calculi become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) 
(2001).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Service records show that the veteran served in combat with 
Company B, 756th Tank Battalion, during World War II.  His 
awards and decorations include the Purple Heart and the 
Distinguished Unit Badge.  Service medical records indicate 
that he sustained a severe penetrating wound of the medial 
femoral condyle and a wound of the medial tibial condyle due 
to a shell fragment in December 1944.  The fragments were 
removed and the wounds were irrigated.  Subsequently, he was 
placed in a hip spica cast for five months followed by 
traction for four to five months.  A routine check in May 
1945 showed two shadows of apparent calcific density in the 
left kidney and one similar shadow in the right kidney.  The 
impression was that the findings were indeterminate, but 
could possibly represent bilateral renal calculi.  He was 
eventually discharged from service in August 1945.  

In a September 1945 rating decision, service connection was 
granted for residuals of a gunshot wound, Muscle Group XIV, 
right, rated 30 percent disabling; residuals of a gunshot 
wound, Muscle Group XVII, left, rated 20 percent disabling; 
and residuals of a gunshot wound, Muscle Group X, right, 
rated 10 percent disabling.  His combined disability rating 
was 60 percent.  

In a July 1993 rating decision, the RO granted service 
connection for traumatic arthritis of the right knee and 
assigned a 20 percent rating, effective in March 1993.  In a 
November 1997 rating decision, the RO granted a 30 percent 
rating for the traumatic arthritis of the right knee and 
awarded the veteran a total disability rating based on 
individual unemployability.  

A VA discharge summary indicated that the veteran was 
hospitalized from November 21, 1986 to December 2, 1986.  He 
was admitted with a two-week history of general malaise and 
aching as well as a high fever.  He was extremely weak and 
disoriented.  He had a history of passing numerous kidney 
stones for the past 20 years.  He was diagnosed with 
septicemia due to proteus mirabilis, urinary tract infection, 
renal calculi, and benign prostatic hypertrophy.  An 
echocardiogram revealed a suspicious systolic murmur.

A VA Medical Report showed that the veteran was hospitalized 
from December 15, 1992 to December 24, 1992.  He was admitted 
with a two-week history of fatigue and routine examination 
revealed electrocardiographic evidence of an acute anterior 
wall myocardial infarction.  Coronary angiography was 
scheduled for January 1993.  Other discharge diagnoses 
included hypertension, history of peptic ulcer disease, 
degenerative joint disease, hyperlipidemia, and history of 
gout.  

A VA discharge summary showed that the veteran was 
hospitalized from June 26, 1997 to July 14, 1997.  It was 
noted that he had been discharged one week prior with a 
history of severe cardiomyopathy, an ejection fraction of 
less than 20 percent, and chronic renal failure.  His 
lethargy and anorexia had increased.  The discharge diagnoses 
included:  Escherichia coli bacteremia and urinary tract 
infection; chronic renal failure, secondary to dehydration; 
dilated cardiomyopathy; digoxin toxicity; and lower 
gastrointestinal bleeding.  His prognosis was considered poor 
due to his heart disease and kidney failure.  

At a VA general medical examination in October 1997, the 
veteran was diagnosed with severe degenerative joint disease 
of the right knee, status post multiple gunshot wounds to 
Muscle Groups XIV, XVII, and X, with residual scars, chronic 
congestive heart failure, and chronic renal insufficiency.  

The veteran died in December 1998.  The death certificate 
listed the immediate cause of death to be end stage 
congestive heart failure.  Other underlying causes listed 
included chronic renal failure, coronary artery disease, and 
chronic obstructive lung disease.  

The veteran had not established service connection for 
congestive heart failure, chronic renal failure, coronary 
artery disease, or chronic obstructive lung disease during 
his lifetime.  Service medical records do not show any 
evidence of these conditions, and the medical reports 
indicate that heart disease was initially found in the late 
1980's, more than 40 years after the veteran's discharge from 
active service.  The appellant, a registered nurse, has 
asserted that the veteran was unable to exercise properly 
during his lifetime due to his service-connected leg 
disabilities which caused him to be overweight, and 
eventually led to his development of heart disease.  
Furthermore, she alleges that he was in a spica cast for five 
months after he was injured in service which contributed to 
his development of kidney infections, kidney stones, and 
eventually chronic renal failure.  

In April 2001, the Board referred the veteran's file to a VA 
physician for an opinion regarding the relationship between 
the veteran's service-connected disabilities and the heart, 
lung and kidney conditions that led to his death.  In a June 
2001 letter, the VA physician reported that she had reviewed 
the veteran's claims folder and pertinent medical records.  
First, she acknowledged that although physical inactivity was 
one of the group of accepted contributory risks for coronary 
heart disease, a greater than 50 percent likelihood of major 
causation from the inability to engage in regular aerobic 
exercise had not been demonstrated, and this risk factor was 
not more significant than those of age, sex, hypertension, 
and hyperlipidemia.  Furthermore, a lack of regular exercise 
had not been shown to contribute substantially to the 
development of chronic obstructive pulmonary disorder.  
Second, she concluded that a five-month period of 
immobilization at age 23 was extremely unlikely to have 
materially or substantially contributed to the veteran's 
development of renal disease or renal insufficiency.  
Hypertension and arteriosclerotic disease were known 
underlying causes of the degree of renal insufficiency 
demonstrated by the veteran prior to his death.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In weighing the evidence of record, the Board finds that the 
opinion of the VA physician is more probative than the 
opinion of the appellant because she has the training and 
expertise of a physician and has discussed other factors 
present in the veteran that are clinically significant in the 
development of heart disease.  Consequently, service 
connection for the cause of the veteran's death must be 
denied.  The appellant has related that the veteran's 
service-connected disabilities interfered with his ability to 
exercise throughout his lifetime, and she points to this fact 
as the major cause of his development of coronary artery 
disease.  However, the VA physician acknowledged that, 
although physical activity was one of the accepted 
contributory risks for the development of coronary artery 
disease, a 50 percent or greater likelihood of major 
causation from this factor alone had not been demonstrated.  
Other factors, particularly in the veteran, that were 
clinically significant included his age, his sex, his 
hypertension, and his hyperlipidemia.  Furthermore, the VA 
physician noted that the lack of physical exercise had not 
been shown to contribute substantially to the development of 
chronic obstructive pulmonary disorder.  

With regards to the veteran's renal disease and renal 
insufficiency, again the Board finds the VA physician's 
opinion to be more probative.  After consultation with a 
neuro-urologic expert, she concluded that it was extremely 
unlikely that the veteran's period of immobilization in 
service contributed to his development of these conditions.  
The appellant has not indicated that she has any expertise in 
this particular area of medicine, and she has not pointed to 
any clinical data supporting her assertion that the five-
month period in service caused him to develop chronic renal 
failure.  While it appears that the veteran may have had the 
initial manifestations of kidney stones in service, it has 
not been shown that this condition led to the chronic renal 
failure that was a contributory factor in his death.  In 
fact, the VA physician stated that the level of renal 
insufficiency demonstrated by the veteran prior to his death 
was more likely caused by his underlying hypertension and 
heart disease.  

In her notice of disagreement, filed in August 1999, it 
appears the appellant raised the theory that service 
connection for the cause of the veteran's death should be 
granted based on the fact that he died of a tobacco-related 
disability.  She stated that the combat soldiers had to smoke 
to cover the smells of war.  Additionally, they were provided 
with cigarettes on a regular basis to help them deal with 
their fear.  

On June 9, 1998, the Transportation Equity Act for the 21st 
Century was enacted.  This Act amended 38 U.S.C.A. §§ 1110 
and 1131 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was struck out.  Hence, the amendments to §§ 1110 and 1131 
were nullified.  However, the Act added 38 U.S.C.A. § 1103 
which prohibits service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  It does not preclude service 
connection for disease or injury which became manifest during 
service or to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  That is, for claims 
filed after June 9, 1998, the grant of service connection is 
prohibited for a disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  
38 U.S.C.A. § 1103 (West Supp. 2001).  

The appellant's initial claim for service connection for the 
cause of the veteran's death was received by the RO in 
January 1999.  Additionally, her notice of disagreement which 
first raised the theory of entitlement to service connection 
for the cause of the veteran's death due to a tobacco-related 
disability was received in August 1999.  Thus, regardless of 
which date is utilized, the provisions of 38 U.S.C.A. § 1103 
apply and, in the absence of evidence that the veteran's 
claimed tobacco-related disabilities, i.e., congestive heart 
failure, coronary artery disease, or chronic obstructive lung 
disease were manifested in service or within any applicable 
presumptive period, the claim must be denied under this 
theory as well.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law).  
Furthermore, in light of this law, there is no reasonable 
possibility that the claim could be successful if another 
medical opinion were obtained which considered the 
relationship between the veteran's smoking and the illnesses 
that caused his death.  Hence, further development in 
accordance with the VCAA for this reason alone is not 
required.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence does not warrant a favorable decision under any of 
the theories presented in her claim.  Therefore, service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death, 
including due to a tobacco-related disability, is denied.  




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

